Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 1 of 6


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-60352-CR-MOORE

  UNITED STATES OF AMERICA

  v.

  TAYYAB TAHIR ISMAIL,
                    Defendant.
  ________________________________/


       GOVERNMENT=S RESPONSE TO DEFENDANT’S MOTION FOR VARIANCE


         The United States, by and through the undersigned Assistant United States Attorney,

  hereby responds to Defendant Tayyab Tahir Ismail’s Sentencing Memorandum and Request for

  Downward Variance and Defendant’s Notice of Filing “Terrorism” Case Dispositions (DE

  Sealed and 51). This court should deny the defendant’s request for such a significant downward

  variance (defendant requesting a sentence of 7.5 years) and sentence this defendant to twenty

  years (240 months’) imprisonment. The defendant plead guilty to Count 2, of a five count

  Indictment, which charged him with posting bomb making instructions with the intent that the

  information be used for, and in furtherance of, an activity that constitutes a Federal crime of

  violence, that is, using a weapon of mass destruction, in violation of Title 18, United States

  Code, Sections 842(p)(2)(A) and 844(a)(2).     Although the advisory guideline range for this

  conviction is life imprisonment, 240 months is the statutory maximum for this offense.     The

  defendant has already received a significant benefit in that he plead to a single count in the

  Indictment.

  PSI-Calculation of Advisory Guideline Range

         In Paragraphs 22-31 of the PSI, it was determined that pursuant to USSG '2M6.1, the



                                                1
Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 2 of 6


  Base Offense Level is 42. Because this offense involved or was intended to promote a federal

  crime of terrorism, 12 levels are added. Thus, resulting in an Adjusted Offense Level of 54.

  After acceptance of responsibility, the level was reduced to 51. However, pursuant to the USSG

  the Total Offense Level is reduced to a maximum of level 43. Because of the applicability of the

  terrorism enhancement, paragraphs 24 and 75, Ismail has a criminal history category of VI. This

  resulted in an advisory guideline range of life imprisonment.

         Defendant argues in his pleading that this criminal history category of VI significantly

  over-represents his individual criminal history. Even if this argument was accepted by the court,

  and a criminal history category of I was applied, his advisory guidelines remain the same, Level

  43, Criminal History Category I, is an advisory sentence of life.    Therefore, this argument is

  moot and need not be addressed by this court.

         Further, if this court accepted defendant’s argument that the terrorism enhancement

  should not be applied, his Offense Level would be 39, criminal history category I, with an

  advisory guideline range of 262-327. The bottom of this range is above the statutory maximum

  for the offense of conviction, 240 months.

         Therefore, it is the government’s position that this court should not address the moot

  issues and solely look at the Title 18, United States Code, Section 3553 factors to determine the

  appropriate sentence.

  Offense Conduct

         The offense conduct section of the PSI, paragraphs 4-18, detailed the significance and

  seriousness of this offense. Simply stated, the defendant provided instructions on how to make

  bombs/explosive devices with the intent that the bombs/devices be made and exploded on behalf

  of, and in furtherance of the mission of, ISIS. ISIS propaganda re-posted by the defendant called




                                                  2
Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 3 of 6


  for attacks around the world, including in the United States. Common sense dictates that the

  purpose of an exploding bomb isn’t to only “send a message;” it is to injure and kill people.

  Because of the nature of the location in which defendant posted these instructions and videos, the

  world wide web/internet, we have no idea if his instructions have been used, or importantly,

  whether they will be used in the future. Unfortunately, we can’t remove these dangerous

  instructions and videos from the internet.

         During the months leading up to the Indictment, the defendant conducted extensive

  research online, collected the bomb making instructions and videos and posted them to a mobile

  messaging room full of individuals who support the designated foreign terrorist organization

  ISIS and violent jihad. Defendant also researched propaganda from ISIS’ leader and posted it to

  many of the same messaging rooms. The propaganda called for ISIS followers to conduct

  attacks in the United States. (PSI,¶7). Further, defendant posted messages about the rewards for a

  martyr (an individual who dies during a jihad attack); videos on how to construct a bomb; a

  photo of the Statue of Liberty being targeted by ISIS in a drone attack; and a link to “Four Easy

  Ways for Making An Explosives Belts and Vest.” (PSI, ¶9-10). This conduct was not a single

  occasion or even a limited amount, it went on for months.

         The seriousness of this offense and the conduct of the defendant justify the high base

  offense level for this offense, level 42.

         In his motion, defendant attempts to compare sentences in other cases in which the

  charge of conviction was for the material support of a terrorist organization. Although this

  statute, 18 USC 2339B, since 2015 also has a twenty year statutory maximum sentence, the

  starting base offense level is 26. This is 16 levels below what the guidelines provide for this

  defendant’s statute of conviction. This makes comparison to those cases and respective sentences




                                                  3
Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 4 of 6


  inappropriate. This disparity of base offense level indicates the difference in these types of

  cases. In defendant’s pleading which details many examples of federal sentences (DE 51),

  defendant provides the court with statistics that he claims support his request for a 7.5 year

  sentence. However, what this pleading exemplifies is that sentences are “all over the spectrum.”

  This is further support that this court should focus on the criminal conduct in this case and the

  history and characteristics of this defendant.



  Title 18, United States Code, Section 3553(a) Factors

          The factors most relevant to this case are:

          (a) The court shall impose a sentence sufficient, but not greater than necessary, to comply
  with the purposes set forth in paragraph (2) of this subsection. The court, in determining the
  particular sentence to be imposed, shall consider—
          (1) the nature and circumstances of the offense and the history and characteristics of the
  defendant;
          (2) the need for the sentence imposed—
          (A) to reflect the seriousness of the offense, to promote respect for the law, and to
  provide just punishment for the offense;
          (B) to afford adequate deterrence to criminal conduct;
          …


           The sentence imposed must reflect the seriousness of the offense, promote respect for

  the law, provide just punishment, and the need to afford adequate deterrence. These factors

  support a twenty-year sentence.       As described above in the Offense Conduct section, the

  defendant’s conduct was extremely serious. Arguably, his conduct couldn’t be more serious in

  that this involved the potential to kill dozens of people. The circumstances of the criminal

  conduct involve a foreign terrorist organization that this defendant placed above his country and

  its citizens. He supported and attempted to encourage others to support and act on behalf of

  ISIS.




                                                    4
Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 5 of 6


         A twenty-year sentence would be just punishment for the actions of the defendant. He

  acted without regard for human life. Further, a twenty-year sentence would provide adequate

  deterrence to others. A severe sentence for this conduct would hopefully deter others from

  attempting to act in a similar way.

         Mental Health of Defendant

         According to both experts who evaluated the defendant, he has mental health concerns.

  Both experts determined that the defendant has several diagnoses and that he would benefit from

  treatment.   Each evaluated the defendant with a goal of answering the question of whether

  defendant would benefit from treatment while imprisoned.        The government fully supports

  treatment of the defendant, however, we disagree that it should be a basis for a further downward

  variance from twenty-years’ imprisonment.




                                                 5
Case 0:18-cr-60352-KMM Document 54 Entered on FLSD Docket 07/11/2019 Page 6 of 6




         Conclusion

          The government certainly recognizes that this court has the discretion to sentence

  Defendant to a sentence below the statutory maximum of twenty years, however, we assert that

  the court should not, under these facts and circumstances, exercise such discretion. Based upon

  the above, pursuant to Title 18, United States Code, Section 3553(a), the factors to be considered

  in imposing sentence, a twenty-year sentence is reasonable and appropriate.



                                                       Respectfully submitted,

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY


                                                 By:    /s/ Karen E. Gilbert     _____
                                                       Karen E. Gilbert
                                                       Assistant United States Attorney
                                                       Florida Bar No. 771007
                                                       99 N.E. 4th Street, Suite 815
                                                       Miami, Florida 33132
                                                       Tel: (305) 961-9161
                                                       Fax:(305) 536-4675
                                                       karen.gilbert@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 11, 2019, I electronically filed the foregoing document with

  the Clerk of the Court using CM/ECF.

                                                       s/ Karen E. Gilbert
                                                       Karen E. Gilbert
                                                       Assistant United States Attorney




                                                  6
